Citation Nr: 9910722	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the left leg secondary to a service-connected donor site scar 
of the left tibia.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right wrist fracture, 
currently rated as 10 percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected donor site scar of the left tibia, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from February 1948 to 
February 1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional offices (RO) in 
Montgomery, Alabama, and Jackson, Mississippi.  A rating 
decision in March 1996 denied entitlement to service 
connection for varicose veins secondary to the service 
connected donor site scar of the left tibia and increased 
ratings for the service connected right wrist disorder and 
the donor site scar of the left tibia.

The service connection issue is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  The right wrist disorder is primarily manifested by pain 
and weakness, x-ray evidence of arthritis and limitation of 
motion.

2.  The right wrist disorder results in an exceptional 
disability picture rendering inadequate the application of 
the regular schedular standards.

3.  The veteran's donor scar of the left tibia does not 
result in any limitation of function of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for 
service-connected residuals of the right wrist fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Code 5215 (1998).

2.  The criteria for a rating in excess of 10 percent for 
service-connected donor site scar of the left tibia  have not 
been met.  38 C.F.R. § 4.118, Diagnostic Code 7803,7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran was 
hospitalized in June 1949 for treatment of a transverse 
fracture of the right carpal navicular bone.  He underwent an 
open reduction with fixation of a bone peg from the tibia.   

A rating decision in December 1952 granted service connection 
for a fracture of the right wrist and assigned a 
noncompensable evaluation.

The veteran received a VA examination in September 1973.  He 
complained of an aching pain about the right wrist associated 
with limitation of full dorsiflexion of the right wrist and 
stiffness of the right wrist.  He also complained of 
discomfort about the donor site of the left lower leg.  The 
diagnosis were: residual of fracture of the right carpal 
navicular bone and status post operative of bone graph; scar 
of right wrist; intermittent right wrist strain; limitation 
of full dorsiflexion of the right wrist; healed fracture of 
the right carpal navicular bone with bone graph in place; 
donor site scar of left lower leg, tender.

A rating decision in November 1973 increased the rating for 
the right wrist disorder to 10 percent and granted service-
connection for the donor site scar of the left tibia, 
evaluated as 10 percent disabling. 

VA outpatient reports disclose the veteran was seen in July 
and August 1990 with complaint of right wrist pain.  An x-ray 
of the right wrist in July1990 showed increased density of 
the carpal navicula.  The changes were thought post surgical 
or post traumatic.  Degenerative changes of the radiocarpal 
joint were also noted. 

The veteran received a VA joint examination in October 1996.  
He claimed that he could not hold onto the steering wheel 
because his right wrist wound ache that night.  He wore a 
leather wristlet and did not work on account of his leg and 
wrist.  A well- healed scar was noted over the right wrist.  
There was tenderness on manipulation of the wrist.  Radial 
deviation was to 19 degrees and ulnar deviation was to 26 
degrees.  Plantar flexion was 50 degrees and dorsiflexion was 
36 degrees.  The diagnosis was post traumatic arthritis of 
the right wrist with partial ankylosis.  

The veteran received a VA scar examination in October 1996.  
He complained of aching pain in the right wrist and at the 
site of the left leg scar.  He indicated that he was unable 
to move the wrist freely.  He had impaired grip strength of 
the right wrist.  The surgical scar over the right wrist was 
noted.  He also had a 8 cm. surgical scar along the tibial 
aspect of the left leg, prominent to the mid one third of the 
left tibia.  There was no keloid formation or any 
inflammation, swelling, depression, or ulceration.  The scars 
were not tender and painful on objective demonstration. There 
was no limitation of function of the part affected.  The 
diagnosis was surgical scars of navicular fracture of the 
right wrist and at the donor site bone graft of the left 
tibia.      

In May 1997, John T. Murphy, M.D., indicated that the veteran 
had been having problems with his right wrist.  On 
examination he had tenderness over the snuff box region.  He 
had 15 degrees of radial and ulnar deviation and 
approximately 30 degrees of flexion and 20 degrees of 
dorsiflexion.  He had mild weakness with grip strength and 
holding the wrist in a dorsiflexed position.  He had 
tenderness over the anterior portion of the leg and mild 
prominence in the anterior portion of the tibia mid portion.  
He was neurovacularly intact otherwise, with complete range 
of motion of the knee and ankle. 

X-rays showed thickening of the anterior cortex on the tibia.  
The wrist showed degenerative changes on the radial side, 
proximal and mid carpal row region.  Dr. Murphy discussed 
these finds with the veteran who was comfortable with a 
splint.  He thought that a fusion of the wrist may be 
indicated to control the pain and allow the veteran to 
continue with his activities with the hand.  He said there 
was no evidence of any infection or cystic lesions.  A 
follow-up report from Dr. Murphy in September 1997 reflects 
that the physician again encouraged the veteran to consider a 
right wrist fusion.

VA outpatient reports disclose the veteran was seen from 
January 1997 to March 1998 with various complaints including 
right wrist problems. 
     
The veteran was examined by the VA in September 1998.  He 
reported that since his retirement from government service, 
he had worked part time at several jobs but if he attempted 
to drive he had pain in his right wrist and his wrist would 
ache for sometime after that to the point that he had to 
drive with his left hand.  He also noted limited motion in 
the right hand at the extremes of motion which was 
uncomfortable in the wrist.  He occasionally wore a wrist 
support.  He also complained of pain in the left leg since 
his operation.  The leg did not swell but ached over the 
anterior aspect. 

On physical examination, the veteran had a four inch scar 
over the dorsal aspect of his right wrist.  He had a flexion 
contracture of the right little finger such that the proximal 
interphalangeal joint was flexed 40 degrees and there was 
another 10 degrees of flexion permissible in this joint but 
no more flexion than to 90 degrees and he had 0 degrees of 
flexion past 80 degrees of flexion.  There did not appear to 
be any tightness of the palmar fascia in the right hand.  He 
could dorsiflex the wrist to 30 degrees and palmer flex to 20 
degrees.  He had 10 degrees of radial deviation and 15 
degrees of ulnar deviation.  The right wrist measured 1/4 inch 
less in circumference.  There was a 4 inch scar over the 
middle third of the left tibia.  The scar was about 1/4 inch 
wide and tender.  There was no increased heat or redness of 
the leg.  There was some bony prominence of the anterior 
aspect of the tibia in the middle of the scar.  X-rays of the 
right wrist showed a united scaphoid tarsal bone with 
evidence of previous surgery.  There was traumatic arthritis 
at the radial carpal articulation between the radial styloid 
and the scaphoid and between the scaphoid and the lunate 
bone.  The alignment of the bones was good.  The appearance 
of the distal fibula was normal.  The diagnoses were: 
camptodactyly of the fifth finger on a developmental basis; 
traumatic arthritis of the right wrist, post-op reduction and 
internal fixation with bone grafting of the carpal navicular 
for a navicular nonunion; hypertrophy of the anterior 
cortical bone of the tibia with painful scar. 

Analysis

Increased ratings for the right wrist disorder and donor site 
scar of the left tibia.

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that these 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This finding 
is based on his contentions regarding the increased severity 
of the service-connected disorders.  See Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran's right wrist disorder is rated under diagnostic 
Code 5215 for limitation of motion of the wrist.  This is the 
maximum rating under Diagnostic Code 5215.  A higher rating 
under Diagnostic Code 5214 contemplates ankylosis with a 30 
percent rating for favorable ankylosis of the major 
extremity, but the veteran does not exhibit ankylosis of the 
wrist, and is, therefore, not entitled to a higher rating 
under Diagnostic Code 5214.  As to the wrist scar, the 
medical evidence does not show that it is objectively tender 
and painful, or causes limitation on function or that there 
is any other reason to assign an additional compensable 
rating.

In view of the well-documented pain, aching and weakness 
associated with the right wrist disability, the Board has 
also considered the application of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, DeLuca does not mandate a higher 
rating in this case because the veteran is already receiving 
the maximum schedular rating for limitation of motion of the 
wrist.  Johnston v. Brown, 10 Vet.App. 80 (1997).  

38 C.F.R. § 3.321(b)(1) provides for an extraschedular rating 
where a case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

In the veteran's case, he has aching and pain at the wrist 
such that his physician has asked him to consider the 
advisability of a fusion.  He also has post-traumatic 
arthritis of the wrist, confirmed by X-ray, and slight 
weakness of right grip strength.  The Board is of the opinion 
that the degree of pain associated with the service connected 
disability establishes an exceptional or unusual disability 
not adequately compensated by the schedular rating assigned.  
Accordingly, an additional 10 percent should be assigned 
pursuant to 38 C.F.R. § 3.321(b)(1), resulting in a combined 
rating for the right wrist disability of 20 percent.  
38 C.F.R. § 4.25. 

The donor site scar of the left tibia is rated under 
Diagnostic Code 7805.   Diagnostic Codes 7803 and 7804 
provide for a 10 percent evaluation for scars if superficial, 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration.  Other scars are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, DC 7805 (1998).

In evaluating the donor site scar of the left tibia, the 
October 1996 scar examination disclosed that there was no 
keloid formation any evidence of inflammation, swelling, 
depression, or ulceration.  The scar was not tender or 
painful on objective demonstration.  In addition, the 
examiner stated that there was no limitation of the part 
effected.  Although the scar was described as tender and 
painful on the later September 1998 examination, the Board 
notes that this rating is contemplated by the current 10 
percent.  There is no evidence that provides a basis for a 
higher rating still, and, accordingly, an increased 
evaluation under the rating schedule is not warranted. 


ORDER

The claim for increased disability rating for the right wrist 
disorder is granted, subject to the criteria that govern the 
payment of monetary awards.

The claim for increased rating for the donor site scar of the 
left tibia is denied.


REMAND

During service, the veteran sustained transverse fracture of 
the right carpal navicular bone.  He underwent an open 
reduction with fixation of a bone peg obtained from the 
tibia.  He has been granted service connection for the right 
wrist fracture and the left tibia donor site scar.  He was 
seen in the VA outpatient clinic in May 1995 with complaints 
of left lower leg pain.  The left calf was tender and there 
were prominent veins.  A VA echogram in May 1995 of the left 
lower extremity showed no evidence of deep vein thrombus.  On 
VA examination of the arteries and veins in October 1996, the 
diagnosis was moderate saphenous varicosities of the left 
calf.  

The Board requires medical opinion as to the relationship 
between the varicosities of the left leg and service 
connected disability.  Accordingly, the claim is REMANDED for 
the following:

1.  The veteran should be afforded VA 
examination by a vascular specialist to 
determine the etiology of varicosities of 
the left leg.  The claims file and a copy 
of this remand should be made available 
tot he examiner.  Following examination, 
the examiner should answer the following 
question: Is it at least as likely as not 
that the varicose veins of the left leg 
were caused by, or the result of, the 
surgery wherein nonunion of the right 
wrist fracture was fixed by a bone peg 
obtained from the tibia?  The reasoning 
that forms the basis of the opinion 
should be set forth.

2. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The case should then be returned to the Board, after 
completion of the usual adjudication procedures.



		
	NANCY I. PHILLIPS 
	Member, Board of Veterans' Appeals



 

